Citation Nr: 1101019	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied the Veteran's claim for service connection 
for migraine headaches.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for service connection for migraines.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the record contains statements the Veteran 
has made to VA concerning an award of disability benefits from 
the Social Security Administration (SSA).  However, no medical 
records substantiating the findings are present in the claims 
file.  As records associated with the Veteran's SSA determination 
could be relevant to the claim on appeal, any available medical 
or other records associated with the Veteran's award of SSA 
disability benefits must be obtained and associated with the 
claims file.  The Board notes that once VA is put on notice that 
the Veteran has been granted SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran contends that he has migraines that began during his 
period of active duty and have continued since that time.  The RO 
previously denied the Veteran's claim on the basis that the 
Veteran was not found to have a diagnosed migraine disability at 
the time of his separation from service and that there was no 
evidence of record to suggest an etiological link between any 
current migraine headaches and military service.  

Regarding diagnosis of the Veteran's disability, the Board first 
acknowledges that review of the Veteran's claims file reflects 
that a response to the RO's request for records stated that the 
Veteran's service treatment records were "fire-related," or 
involved in a 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and are therefore unavailable.  
The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Post-service medical records reflect that the Veteran has 
received ongoing treatment from private treatment providers as 
well as from the Fargo VA Medical Center (VAMC).  Records from 
the Fargo VAMC document that the Veteran has a history of 
headaches, although no clear diagnosis of migraines or other 
headaches is present in VAMC records.  The Veteran submitted a 
letter from a private physician dated in May 2008.  In that 
letter, the physician noted that the Veteran had a "long-
standing history of migraines dating back to while in the 
military."  The physician further stated that the Veteran's 
history of headaches "is consistent with migraines," although 
he did not provide a clear diagnosis of migraines or other 
headache disability.  The Veteran and his wife have also 
submitted written statements to VA.  In these statements, the 
Veteran has contended that he first experienced migraine 
headaches while serving on active duty and sought treatment for 
the headaches upon his return from Korea, at which time he was 
treated with a heat lamp.  The Veteran has further stated on 
multiple occasions, including in his January 2010 VA Form 9 
(Appeal to Board of Veterans Appeals) that he first sought 
treatment for the headaches in service and has continued to 
experience headaches from his time in service until the present.  
Similarly, the Veteran's wife reported in an August 2007 
statement that her husband has experienced migraines since she 
first met him in 1980 and has told her that the headaches began 
while he was serving on active duty.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  

In that connection, the Veteran has alleged that he was treated 
for complaints of headaches during service and that he has 
suffered with migraines from that time to the present.  The Board 
notes that the Veteran is qualified, as a lay person, to report 
that he had headaches in service and that the condition has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as to 
the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Here, the Veteran has stated that he has 
had migraines that have continued and worsened since his period 
of active duty.  As the Veteran is competent to testify to 
observable facts, such as the continuity of symptoms from his 
time in service to the present, but is not competent to testify 
as to etiology of a current disability, the Board finds that 
there is insufficient competent medical evidence on file to make 
a decision on this issue and must therefore remand to obtain a 
medical examination and nexus opinion regarding the etiology of 
the Veteran's claimed migraine headaches.  See McLendon, 20 Vet. 
App. 79.  

Thus, in light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to secure 
an examination to ascertain whether the Veteran in fact has 
migraines that are related to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a current 
diagnosis based on both an examination and a thorough review of 
his claims file.  The Veteran must be provided a physical 
examination related to his claimed headaches.  The examiner must 
clarify the Veteran's current diagnosis and include a well-
reasoned medical opinion addressing the nature and etiology of 
the Veteran's claimed headache disability and the medical 
probabilities that the disability is directly related to the 
Veteran's time in service.  In so opining, the examiner must 
specifically discuss the letter submitted by the Veteran's 
private physician in May 2008.  The examiner's opinion must be 
based upon consideration of the Veteran's documented medical 
history and assertions through review of the claims file.  
38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not currently 
of record.  The agency of original 
jurisdiction (AOJ) must explain the type of 
evidence VA will attempt to obtain as well 
as the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  He should be told that evidence 
documenting treatment for headaches since 
1952 would be helpful.

2.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for a VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  

The VA examination is necessary to 
determine the nature and etiology of any 
current headache disability shown to be 
present.  The VA examiner must review the 
Veteran's claims file and medical history, 
examine the Veteran, and provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's claimed 
migraines are related to military service.  
The reviewer's attention is called to the 
Veteran's reported medical history, 
including in particular his contention that 
he first experienced headaches in service 
and has continued to experience headaches 
since that time.  The examiner must also 
address the statement issued by the 
Veteran's private physician in May 2008 
noting that the Veteran's history of 
headaches dating to service is "consistent 
with migraines".  

The examiner must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  A well reasoned etiological 
opinion must be provided with a detailed 
explanation for all conclusions reached by 
the reviewer.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion, and a complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  The adjudicator must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
deficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
the benefit sought is not granted, the 
Veteran must be furnished a supplemental 
statement of the case (SSOC) and afforded 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

